              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:17-cr-00059-MR-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
KEVIN CHRISTOPHER MAKERSON, )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion for

Compassionate Relief Pursuant to 18 U.S.C. §3582(c)(1)(A)” [Doc. 30].

      The Defendant seeks a compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) in light of his chronic health conditions and the ongoing

COVID-19 pandemic. He contends, in a conclusory fashion, that exhaustion

of his administrative remedies would be futile and that immediate home

confinement is warranted. [See Doc. 30 at 2].

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s


     Case 1:17-cr-00059-MR-WCM Document 31 Filed 05/12/20 Page 1 of 7
behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).1

      While some courts have waived the exhaustion requirement for

compassionate release motions in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia


1   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           2



      Case 1:17-cr-00059-MR-WCM Document 31 Filed 05/12/20 Page 2 of 7
held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.2 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and



2 Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp.

                                        3



     Case 1:17-cr-00059-MR-WCM Document 31 Filed 05/12/20 Page 3 of 7
continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.

Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Carver, -- F. Supp. 3d --, 2020 WL

1604968, at *1 (E.D. Wash. Apr. 1, 2020); United States v. Clark, No. 17-85-

SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v.

Oliver, No. JKB-16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020);

United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900,

at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Cohen, No. 19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24,

2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

at *3 (D. Conn. Mar. 19, 2020). The Court agrees with Raia and the cases


                                     4



     Case 1:17-cr-00059-MR-WCM Document 31 Filed 05/12/20 Page 4 of 7
cited above and therefore joins these courts in holding that the mere

existence of the COVID-19 pandemic and the Defendant’s potential

susceptibility to that illness due to pre-existing health conditions does not

render the exhaustion of administrative remedies futile.

      Here, the Defendant fails to assert in his motion that he has submitted

a request for compassionate release to the warden of his Bureau of Prisons

facility or that he has otherwise exhausted his administrative remedies. As

such, the Court cannot grant the requested relief.            Accordingly, the

Defendant’s motion for a sentence reduction under 18 U.S.C. §

3582(c)(1)(A) is denied without prejudice.

      As for the Defendant’s request for a release to home confinement, the

Defendant’s motion also must be denied.          The discretion to release a

prisoner to home confinement lies solely with the Attorney General. See 18

U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). The legislation recently passed

by Congress to address the COVID-19 pandemic does not alter this. See

CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516 (2020) (“During the

covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau [of Prisons], the

Director of the Bureau may lengthen the maximum amount of time for which


                                       5



     Case 1:17-cr-00059-MR-WCM Document 31 Filed 05/12/20 Page 5 of 7
the Director is authorized to place a prisoner in home confinement under the

first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.”) (emphasis added). As such, this Court

lacks the authority to order the Defendant’s release.          Deffenbaugh v.

Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1 (E.D.N.C. Apr. 23,

2019); United States v. Overcash, No. 3:15-CR-263-FDW-1, 2019 WL

1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there is “no provision for

judicial review of the BOP's and Attorney General’s decision with regards to

a request for home detention under § 60541(g)”); United States v. Curry, No.

6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because

the First Step Act gives the Attorney General the discretion to determine if

and when home confinement is appropriate, this Court does not have the

authority to grant the requested relief.”) (emphasis in original).

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Compassionate Relief Pursuant to 18 U.S.C. §3582(c)(1)(A)” [Doc. 30] is

DENIED.     Such denial is WITHOUT PREJUDICE to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf or the




                                         6 11, 2020
                                 Signed: May




     Case 1:17-cr-00059-MR-WCM Document 31 Filed 05/12/20 Page 6 of 7
lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                              Signed: May 11, 2020




                                          7



     Case 1:17-cr-00059-MR-WCM Document 31 Filed 05/12/20 Page 7 of 7
